Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Esaw Lampkin, Appellant                                 Appeal from the 124th District Court of
                                                         Gregg County, Texas (Tr. Ct. No. 42,897-
 No. 06-14-00024-CR          v.                          B). Opinion delivered by Justice Burgess,
                                                         Chief Justice Morriss and Justice Moseley
 The State of Texas, Appellee                            participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we affirm the trial court’s judgment on appellant’s guilt. We reverse
the trial court’s judgment and remand the case to the trial court for a new trial on punishment only.
       We note that the appellant, Esaw Lampkin, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.
       We further order that the appellee shall pay one half of all costs of appeal.


                                                        RENDERED AUGUST 11, 2015
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk